 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCastaways Hotel and Casino and Ruth Coppola.Case 31-CA-1438430 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 28 July 1986 Administrative Law JudgeJames M. Kennedy issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingRuth Coppola Miller 1 on 4 June 1984.2 The Re-spondent has excepted to the judge's finding, argu-ing that the judge's finding denied it due processand adequate notice of the critical facts at issue be-cause the complaint does not allege the dischargeon 4 June as a violation and the parties did not liti-gate the issue at trial. For the reasons set forthbelow, we find merit in the Respondent's excep-tions and we shall dismiss the complaint.On 7 August Miller filed a charge with Region31 of the Board, alleging that about 4 June the Re-spondent had unlawfully terminated her employ-ment "in retaliation for her refusal to resign hermembership from the Culinary Union, Local 226."On 25 September Miller filed an amended chargethat, in addition to the allegation quoted above, al-leged that from 3 April to 19 May the Respondenthad unlawfully conditioned Miller's recall from astrike on her resignation from the Union, and thatduring the same period the Respondent had threat-ened to terminate employees in retaliation for theirsupport of the Union during the strike. On 30 Oc-tober the Region issued the instant complaint, al-leging, inter alia, that on 19 May the Respondentviolated Section 8(a)(3) and (1) of the Act by dis-charging Miller and failing and refusing to reinstateher because she refused to resign from the Union,because she supported the Union during the strike,or because she engaged in other protected concert-ed activities.1 Subsequent to filing the charge, the Charging Party changed hername through marriage We shall refer to her by her married name as thejudge did.2 All dates refer to 1984 unless otherwise designated.Testimony at the hearing revealed the followingfacts. The Respondent, a hotel and casino, had atall relevant times a collective-bargaining relation-ship with the Culinary Workers' Union, Local 226.On 2 April the Union initiated an economic strikeagainst the Respondent and other hotels in the LasVegas area. Miller was employed by the Respond-ent as a pantry employee until about 4 June andwas a member of the bargaining unit. Miller's im-mediate supervisor was Price, the "head pantry."Price reported to Henderson, the Respondent's ex-ecutive chef, who reported in turn to Perlowin, thefood and beverage director. Although Price wasnot a supervisor within the meaning of Section2(11) of the Act, the judge found that Price was anagent of the Respondent for the purposes of thetelephone call discussed infra.As noted above, about 2 April, the Union calledan economic strike against the Respondent andother hotels in the Las Vegas area. Miller was onduty when the strike began. All the employees onMiller's shift except Miller walked off the jobwhen the strike began. She remained on the job forapproximately 2 more hours and then left. Duringthe strike, Miller joined her fiance at his job inLaughlin, Nevada, returning to Las Vegas onweekends.Price testified that about 18 May Henderson or-dered her to call Miller to fmd out if she was plan-ning to return to work, and to remind her that "ifSumma [the Respondent's parent corporation] don't[sic] sign the contract, you could be permanentlyreplaced." Price telephoned Miller in Henderson'spresence and, according to Price, asked her whyshe did not come back to work and told her that ifshe did not return she could be permanently re-placed. Price further testified that Miller repliedthat she would call back and let Price know whatshe planned to do, but that she never did so. Pricealso stated that Henderson told her exactly whatwords to use during the cal1.3Miller's fellow employee, Haretos, testified thatsometime during May Miller told her that Pricehad discharged her. About 25 May, after a newcollective-bargaining agreement had been signed,Haretos told Miller that she thought the employeeswould return to work on the night of Tuesday, 29May. Miller asked Haretos how she could find outand Haretos suggested she call the Union, which,Haretos told her, was operating on a 24-hour basis.About 30 May Miller told Haretos that the work in3 Miller's testimony regarding the phone call differed from that ofPrice. Miller's testimony would mdicate that there were two phone con-versations on 19 May and that Price fired Miller in the second conversa-tion after Miller said she would not resign from the Union and return towork The judge credited Price284 NLRB No. 69 CASTAWAYS HOTEL613Laughlin would be ending in about a week andthat she was going to try to get her job with theRespondent back.The strikers returned to work the last week inMay, and at that time Haretos told Henderson thatshe thought that Miller would be returning towork on 31 May. Miller testified that, although sheknew the strike was over, she did not report towork after the strike because she believed thatPrice had discharged her in the May phone con-versation.Perlowin, a witness for the Respondent, testifiedthat on 1 or 2 June Henderson informed him thatMiller had not returned to work. The two dis-cussed calling her, but Perlowin told Hendersonthe Company had no obligation to call her andthey decided against it. Perlowin filled out a termi-nation slip for Miller dated 4 June. On 9 JulyMiller went to the Respondent's personnel office toget a copy of her termination slip. On 17 JulyPerlowin gave final approval to her discharge.At the end of the hearing, the judge made thefollowing comments to the parties during his clos-ing remarks:When you look at the facts in light of whatthe rights of strikers are, one must considerthat the Board has stated and held that the re-instatement rights of strikers are to be heldopen, and they don't give any sort of specificdeadline. Thus, even if you say that she wasn'tfired by Ms. Price, query whether or not shestill didn't have a right to remain out or atleast remain a striker and having the rights ofthe strikers to be reinstated at some pointwhen she makes her offer.I haven't heard any evidence about that, soI assume there is none.I wish you to address both credibility issuesand these questions of law with respect towhat rights she had. Suppose she wasn't firedon the 19th or the 18th of May as she said shewas . . . . Does the Company have the rightto extinguish her rights on the 4th of June?The General Counsel did not move at that timeto amend the complaint in light of the judge's re-marks In their posthearing briefs, both parties ad-dressed this question raised by the judge, the Gen-eral Counsel in a footnote, and the Respondent atsomewhat greater length.The judge in his decision found that the allega-tions in the complaint had not been proven. Credit-ing Price's testimony over that of Miller regardingPrice's May phone call to Miller, he concludedthat Miller had not been fired on 19 May as allegedin the complaint.4 He further concluded, however,that other evidence adduced at the hearing re-quired "an analysis of whether Respondent couldproperly discharge the Charging Party on 4 Juneshortly after the strike ended." The judge thenfound that Miller in fact was fired on 4 June, thatMiller was then an unreinstated striker, and thatthe Respondent violated Section 8(a)(3) and (1) ofthe Act by severing her employment rights.The Respondent in its exceptions argues, interalia, that it had no reason to believe that the 4 Junedischarge, rather than Price's telephone call toMiller in May, as alleged and argued by the Gener-al Counsel, would be at issue in this case. It notesthat the General Counsel argued in her posthearingbrief that Miller was discharged on 19 May andthat she never requested to amend the complaint toallege a violation of the Act with respect to Mil-ler's 4 June termination. It contends the issue wasnot fully litigated.Although the charge filed by Miller alleged thatthe Respondent had discharged her unlawfullyabout 4 June 1984, the General Counsel chose toissue a complaint alleging that the Respondent dis-charged Miller on 19 May. Throughout the hear-ing, the General Counsel sought to prove thatPrice terminated Miller's employment on 19 May.The Respondent, not the General Counsel, soughtto establish that Miller's discharge had actually oc-curred on 4 June, to rebut the General Counsel'sevidence that the discharge took place on 19 May.The judge mentioned the possibility that the Re-spondent's 4 June action violated the Act onlyonce, at the close of the hearing. The GeneralCounsel did not then move to amend the com-plaint. Moreover, even after the judge's remarks,the General Counsel argued in her posthearingbrief that the illegal discharge took place on 19May, and alluded to the possible unlawfulness ofthe Respondent's actions in June only in a footnote.Nor did the General Counsel move in her brief toamend the complaint in light of the facts adducedat the hearing.Section 554(b)(3) of the Administrative Proce-dure Act (5 U.S.C. • 554(b)(3)) and Section 102.15of the Board's Rules and Regulations require thatthe complaint inform the Respondent of all assertedviolations. Moreover, "[t]he Board may not makefindings or order remedies on violations notcharged in the General Counsel's complaint or liti-gated in the subsequent hearing." Maintenance Serv-ice Corp., 275 NLRB 1422, 1425 (1985). See alsoNLRB v. Blake Construction Co., 663 F.2d 272, 279(D.C. Cir. 1981), and Teamsters Local 992 v.4 There are no exceptions to this conclusion. 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNLRB, 427 F.2d 582, 588 (D.C. Cir. 1970). TheBoard, however, may decide a material issue thatthe parties have fairly tried, even if it was not spe-cifically pleaded in the complaint. MaintenanceService Corp., supra. But in all circumstances, a re-spondent has a basic right to adequate notice of thematerial issues to be tried and to full and fair litiga-tion of those issues. In Electrical Workers IBEWLocal 1186 (Pacific Electrical Contractors), 264NLRB 712 fn. 3 (1982), enfd. mem. 714 F.2d 152(9th Cir. 1983), the Board reversed a judge's find-ing of a violation that had neither been alleged inthe complaint nor argued by the General Counsel.The Board found that the respondent had not oth-erwise been put on notice that evidence of certainconduct would become the basis for a violationand that, therefore, the issue was not fully litigated.The Board took a similar position in Florida SteelCorp., 224 NLRB 45 (1976), in which the judgefound that the respondent violated Section 8(a)(1)of the Act by "promulgating and enforcing" an un-lawful no-access rule. The Board reversed on theground that "promulgation" was neither alleged inthe complaint nor fully litigated. Moreover, theBoard found that the failure to litigate the issue ofpromulgation was not an oversight because thecharge (but not the complaint) had alleged promul-gation as an instance of unlawful conduct.5In the instant case, the Respondent did not re-ceive adequate notice of a material issue and theparties did not fully and fairly litigate the lawful-ness of the 4 June discharge. The record does notreveal any statement from the General Counselduring the course of the hearing that would haveserved to put the Respondent on notice that thelawfulness of its actions in June was at issue.Indeed, as noted above, at the hearing the Re-spondent itself presented evidence that Henderson'sand Perlowin's acts in early June actually constitut-ed Miller's discharge to rebut the General Coun-sel's evidence that Miller's employment had beenterminated in May. The Respondent contends, andwe reasonably can assume, that if it had knownthat the acts of Henderson and Perlowin were criti-cal it would have presented its defense differently.Furthermore, as in Florida Steel, supra, the criticalfact on which the judge relied was alleged in thecharge filed by Miller on 7 August, but was not5 The General Counsel generally has the authority to frame the issuesin the case. In both Pacific  Electrical and Florida Steel, supra, the Boardheld that finding a, violation not alleged in the complaint nor argued attrial improperly intruded on the General Counsel's authority to frame thecase Pacific Electric, 264 NLRB at 712 fn 3 In Florida Steel, the Boardstated that "Rifle General Counsel chose not to issue a complaint on thisaspect of the charge, and we are unwilling to circumvent his authority bybasing an unlawful promulgation finding upon a record which does notspecifically address this issue." 224 NLRB at 45 fn. 2carried forward by the General Counsel. There-fore, the General Counsel's failure specifically toplead in the complaint that Miller's discharge oc-curred on 4 June was not inadvertent. That is fur-ther demonstrated by her litigation of the case onthe basis of an alleged discharge on 19 May andher failure to amend the complaint ,even when thejudge raised the issue of the 4 June discharge at theclose of the hearing.In sum, since the discharge of Ruth CoppolaMiller on 4 June was neither alleged as an unfairlabor practice in the complaint nor litigated as suchat the hearing, we conclude that the judge's findingof such a violation deprived the Respondent of itsright to due process. Accordingly, we reverse thejudge and shall dismiss the complaint in its entirety.ORDERThe complaint is dismissed.Richard S. Zuniga, for the General Counsel.Sandra L. Pomrenze, of Las Vegas, Nevada, for the Re-spondent.DECISIONJAMES M. KENNEDY, Administrative Law Judge. Thiscase was tried before me in Las Vegas, Nevada, on May21, 1986, pursuant to a complaint issued by the RegionalDirector for Region 31 of the National Labor RelationsBoard on October 30, 1984.1 It is based on a charge andan amended charge filed by Ruth Miller nee Coppola, anindividual, on August 7 and September 25. The com-plaint alleges that Castaways Hotel and Casino (Re-spondent) has engaged in certain violations of Section8(a)(3) and (1) of the National Labor Relations Act (theAct).IssueThe principal issue presented by the complaint iswhether Respondent discharged Miller on May 19 whileshe was participating in a strike called by her union. Inaddition, the complaint alleges that during the course ofthis strike Respondent conditioned reinstatement on herresignation from the Union and that at various points anindividual alleged to be a supervisor impliedly threatenedto terminate the Charging Party and others because theysupported the Union during the strike. As will be seen,these allegations fail as a result of lack of credible proofat the hearing; however, other evidence adduced at thehearing requires an analysis of whether Respondentcould properly discharge the Charging Party on June 4shortly after the strike ended. The latter issue has beenbriefed by both parties.The parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Boththe General Counsel and Respondent have filed briefsAll dates are 1984 unless otherwise noted. CASTAWAYSHOTEL615that have been carefully considered. Based on the entirerecord of the case, as well as my observation of the wit-nesses and their demeanor, I make the followingFINDINGS OF FACTI RESPONDENT'S BUSINESSRespondent admits it is a Delaware corporation havingan office and principal place of business located in LasVegas, Nevada, where it operates a hotel and casino. Itfurther admits that in the course and conduct of its busi-ness, its gross revenues exceed $500,000 and it annuallypurchases and receives goods and services valued inexcess of $50,000 directly from suppliers located outsideNevada. Accordingly, it admits, and I fmd, that it is anemployer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(2), (6),and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the CulinaryWorkers Union, Local No. 226 is, and has been at allmaterial times, a labor organization within the meaningof Section 2(5) of the Act.'IL THE ALLEGED UNFAIR LABOR PRACTICESCharging Party Ruth Coppola, because of a change inmarital status, is now known as Ruth Miller. Hereaftershe will be referred to as Miller.Miller was hired by Respondent in 1980 and workedas a pantry employee until approximately April 1, whenthe Union called a strike against Respondent and otherhotels and casinos in the Las Vegas area. Miller usuallyworked the graveyard shift together with fellow pantryemployee Betty Haretos. Miller's duties as a pantryperson required her to "work the board," meaning toread and fill food orders placed by waiters/waitressesand to prepare certain foods. The foods she preparedwere finger sandwiches, melons, chefs salads, shrimpcocktails, and the daily specials offered by the restaurant.In addition, she cut both meats and lettuce and preparedsalad dressings. Her immediate superior was BenniePrice, the "head pantry." Price mainly worked duringthe day and swing shifts.A. Lines of AuthorityBennie Price was hired in 1981 as the "head pantry"and has continued in that capacity since that time. Shereports to the executive chef who, during 1984, was BobHenderson. Henderson in turn reported to food and bev-erage director, Mickey Perlowin. At the time of thehearing Henderson had retired and Perlowin had movedto a sister hotel. Respondent admits that Henderson, asthe executive chef, was its supervisor and agent withinthe meaning of the Act. It denies, however, that Priceheld either status as the General Counsel alleges.Despite Respondent's denial, I think it is clear that theGeneral Counsel has proven that Price is an agent and,because the evidence showing her to be a supervisor ap-pears deficient, I conclude it is unnecessary to deal withthat allegation. Finding Price to be Respondent's agent isenough.2To decide the question of Price's agency one mustlook to whether Henderson or any other management of-ficial gave Price specific authority to speak on theirbehalf. The complaint alleges that Price threatened toterminate employees because of their support during thecourse of the strike: The evidence also shows she relayeda message from Henderson on May 19 allegedly effectingMiller's discharge. It is clear, as shown below, that Hen-derson authorized Price to speak to Miller on May 18 or19. Price was a company agent for that purpose at thevery least.B. The StrikeThe strike began in early April; shortly beforehand,Respondent's president, Bill Friedman, had written aletter to all bargaining unit employees in which, he dis-cussed the possibility of a strike. Among other things hestated, "If you elect to participate in an economic strikecalled by your union, you can be replaced on a perma-nent basis. If you are permanently replaced, you will beentitled to return to work only after you unconditionallyoffer to return to work and only if and when a vacancyoccurs for which you are qualified."The letter was sent to both Miller and Haretos as wellas other bargaining unit members. Miller chose not toread it; Haretos did so.When the strike began at approximately 5 a.m. oneither April 1 or 2, all the graveyard kitchen employees,except Miller, but including Haretos, walked off the job.Miller remained for approximately 2 hours and then left.Later that morning Price, too, joined the strike. Howev-er, due to Price's economic circumstances, she wasunable to stay on strike for more than 3 days. Thereafter,she returned to work as the head pantry.In the meantime, Miller decided to join her husband-to-be, Danny Miller, in Laughlin, Nevada, where he wasworking at a construction site. They stayed in Laughlinon weekdays, returning to Las Vegas on Friday eveningsfor the weekends. Miller does not appear to have picket-ed during the strike.There is some evidence in the record that Miller toldHaretos and roast cook Lloyd Sidwell that she wasworking in construction in Laughlin with her husband-to-be. She denies that. Nonetheless, at several points inher testimony, she stated that she was "with Danny inLaughlin working." Her friends, of course, knew that2 It appears that Price had no hire or fire authority and her ability toact independently of Executive Chef Henderson was sharply circum-scnbed Henderson did describe Price as a "supervisor" when he hiredher in 1981. Yet both Price and Food and Beverage Director MickeyPerlowm agree that she had virtually no independence. Henderson toldher to write and sign both the daily schedules and the written reprimandsthat are in evidence. Perlowin said Price had no authority to write thereprimands; she could only orally admonish employees. Her job was tomaintain kitchen routine. Even there she rarely reported derelictions toHenderson She made no recommendations regarding employee requestsfor vacation or for time off. Finally, her job, head pantry, was a bargain-ing unit job To the extent that the record contains contrary evidence, itsuffers from problems of credibility and sufficiency of weight. If onewere to draw any conclusion on this evidence, most likely it would bethat Price was a leadperson, not a statutory supervisor, 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDanny was working in construction. They interpretedher similar remarks to them to mean that she, too, wasworking in construction at Laughlin. Whether that is thecase, for she denies it, both Haretos and Sidwell reason-ably believed it.to be so.Miller testified that she had three telephone conversa-tions with Price during the course of the strike. Pricedenies that, saying there was only one. According toMiller, the first two conversations, occurring in the firstand second weeks of May, were nearly identical. Ineach, she says, Price asked her to come back to work butshe declined. In the second conversation, says Miller,Price asked why she did not want to come back. She re-plied she did not want to cross the picket line. Millersays Price told her she could resign from the Union andthen cross. At the end of the conversation Miller toldPrice she would think about it. Price denies that theseconversations occurred.3C. The Alleged Discharge During the StrikeOn either May 18 or 19, both agree they had a tele-phone conversation. They are unable to agree, however,what transpired or even what date it was. In fact, Millerasserts there were actually two conversations, approxi-mately an hour apart. Miller testified that at approxi-mately 1 p.m., on Saturday, May 19, Price called to askMiller if she was going to return to work. Miller, repliedshe did not know. When Price insisted she had to have adecision, Miller told her she would have to think about itand would call her back. About an hour later Millercalled Price back at the hotel. She told Price she had de-cided she would not resign from the Union and wouldnot come back to work. Price said, "Oh, really?" andMiller replied, "Correct." At that point, according toMiller, Price told her, "Well, then I'm to tell you youare terminated." "Really?" "Yes." The conversationended.Price testified at Henderson's direction she calledMiller on Friday evening, May 18. She remembers that itwas a Friday, and says that her affidavit saying that itwas May 19 was a mistake. She says they were aware,from Sidwell, that Miller was returning to Las Vegas onthe weekends and that Friday evening was the appropri-ate time to call. She testified that Henderson had toldher that Miller had "a boat and a truck, that he knew shehad to make payments on" and since Miller had notwalked out until after the other strikers had and he knewthe Union had her name, he wanted her to be "with ajob." She says Henderson told her, "Call Ruth and tellher, 'Why don't she come back in because if Summa [Re-spondent's parent] don't sign the contract she could bepermanently replaced." Following Henderson's order,she telephoned Miller.Price testified that the conversation went as follows:Price said "Ruth, this is Bennie." She said, "I heard youwent back in." Price said, "Yes. It's too much expense3 To corroborate the claim that Price called Miller more than once,the General Counsel called Miller's adult daughter who testified thatPnce called on several occasions when Miller was absent. She did notknow Price but claims to have recognized Price's voice. The caller didnot leave any message or identify herself. This evidence is too weak tocredit.on me." She said, "Well, I'm working in Laughlin."Price said, "I was told to call you to tell you why don'tyou come back in because if Summa don't sign the con-tract, you could be permanently replaced." Price saysMiller replied, "I'll call you back and let you know."According to Price, Miller never called back. Price testi-fied that her end of the entire conversation took place inHenderson's presence. She further testified that she didnot see Miller until several months later when Miller'sgrievance was being considered by the Union.Coworker Betty Haretos testified that sometime duringMay she had a telephone conversation with Miller inwhich Miller said that Price had fired her. Haretos saidshe "fluffed it off" as she knew Price did not have theauthority to fire employees. Later, according to Haretos,about May 25, the day after the new contract had beenratified, she had another conversation with Miller. Shetold Miller she thought the employees were to return towork on Tuesday night, May 29. Miller asked how shecould find out and Haretos told her to call the Union.Miller thought the Union was closed over the weekend,but Haretos informed her that the Union was operatingon a 24-hour basis because the strike was ending. OnMay 30, Haretos had yet another conversation withMiller during which Miller said the construction work inLaughlin was ending in about a week and that she wasgoing to return to Las Vegas to try to get her old jobback. She said she intended to call Company PresidentFriedman, because she believed she had a better chancewith him particularly since she had learned that Hender-son was not at the hotel anymore. (Henderson was in theprocess of retiring at that time, although the record doesnot reflect his last day of work.)Although Haretos was a little uncertain on which dateshe returned, it appears to me that it was sometimeduring the last week of May. She testified that she had aconversation with Henderson during that week regardingwhether Miller was returning to work. She told Hender-son that Miller had been working in construction atLaughlin but thought Miller would return on Friday,May 31.D. Miller Does Not Report to Work at the End of theStrikeGenerally, it was the practice of employees whowished to return to work after the strike ended to calltheir immediate supervisor to find out when they were toreport. Haretos followed that procedure as, apparently,did all the other kitchen employees. The only personwho did not return after the end of the strike was Miller.Miller testified she did not do so because she believedshe had been fired as the result of a conversation she hadhad with Price on May 19, although she was aware thatthe strike had ended. She testified the reason she did notcall Henderson was because she and Henderson did notget along. She never called Henderson or the hotel's per-sonnel office to confirm what Price had allegedly said.She undoubtedly knew that Price had no authority tofire employees, yet that knowledge did not cause her toquestion what she thought Price had said. CASTAWAYS HOTEL617On June 1 or 2, Henderson, aware of Haretos' reportthat Miller intended to return on May 31, discussed Mil-ler's absence with Mickey Perlowin, the food and bever-age manager. Perlowin testified that Henderson advisedhim that she had not returned and had not called. Theydiscussed whether they should call her. Perlowin testi-fied he told Henderson that it was not the Company'sobligation to call her, so they did not. As a result,Perlowin terminated Miller on Monday, June 4, as re-flected on the termination slip.Miller went to the Union sometime in mid-June. InJuly a union official told her to go-to-Respondenea per-sonnel office to obtain a copy of her termination slip.She finally did so on July 9. At that time she acknowl-edged receiving the slip by signing it. On July 17,Perlowin gave his final approval of the termination.Under company policy final approval had been withheldpending her acknowledgment.4IV. ANALYSIS AND CONCLUSIONSThe General Counsel's initial theory that Respondent,acting through Price, discharged Miller because shewould not return to work during the strike, is principallybased on the assumption that Miller's version is morecredible than that of Price. The General Counsel has as-serted that Price was both a supervisor and an agent ofRespondent when she had the May 18 or 19 conversa-tion with Miller. I am in agreement with the GeneralCounsel that Price was Respondent's agent. It is clearthat Henderson closely controlled all of Price's directivesto employees, even well before the strike. More impor-tantly, it is conceded that Henderson directed Price tomake the telephone call in question. Furthermore, Pricesays he told her the exact words to use during the tele-phone call. Accordingly, I agree that Henderson madePrice his agent when she made the telephone call.However, I do not agree with the General Counselthat Miller's version is the more credible of the two.First, it is quite certain that Miller fails to understand orspeak in meaningful definitional distinctions. On numer-ous occasions in the record she told me that she "hadbeen down in Laughlin with Danny working." Shemeant that Danny was working, but not she. However,any reasonable conclusion to be drawn from analyzingthe sentence is that she, if not both of them, was inLaughlin working. This demonstrates her inability clear-ly to convey her specific thoughts.Second, I found Price to be a sincere, honest individ-ual. I am convinced that her testimony with respect tothe nonoccurrence of the first two conversations is accu-rate. Thus, her denial that the first conversations tookplace is specifically credited. It follows, therefore, thatthe allegations of the complaint dealing with those con-versations should be dismissed.4 Although Miller finally filed a grievance sometime in July and subse-quently filed the original unfair labor practice charge in August, it ap-pears there Was some question with respect to how the situation was tobe handled The Regional Director eventually deferred the unfair laborpractice charge to the grievance-arbitration procedure. Later, the Uniondecided not to process the grievance. Subsequently, the charge was reac-tivated.Third, Miller testified that she declined to read theprestrike letter issued by Respondent describing how itintended to treat strikers. The letter states that strikerswere subject to permanent replacement. Such was theCompany's announced policy and undoubtedly manage-ment such as Henderson was well aware of it. That isnot to say that Miller would have understood the distinc-tion between being permanently replaced and dischargedhad she bothered to read the letter. Yet, given the com-pany policy that strikers were subject to permanent re-placement, it seems to me to be perfectly probable thatHenderson would urge, through-Pricethat Miller returnbefore a replacement was hired. Henderson was awarethat Miller had hesitated before striking and no doubt be-lieved her resolve in support of the strike to be weakerthan that of others, particularly if he believed she wassubject to union discipline for having been slow to jointhe strike or for not picketing. Price well remembers theexact words Henderson told her to use and she was care-ful to follow them. She did not want to make a mistake.Thus, I am convinced that Price told Miller during theconversation that if Respondent's parent decided not tosign the contract she would be replaced unless she hadreturned.While there may be circumstances where an employercommits an unfair labor practice by inducing strikers toabandon a strike, it is not always so. The General Coun-sel has not attacked Respondent's letter describing itsright permanently to replace strikers as unlawful; clearlyit was not. It was, instead, a statement of its right underthe law. The Board has long held that an employer isprivileged to advise employees of its right permanentlyto replace them if they engage in a lawful economicstrike. Dow Chemical 186 NLRB 372, 384 (1970). Athreat of discharge, as opposed to permanent replace-ment, is not privileged. Laidlaw Corp., 171 NLRB 1366(1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 397U.S. 920 (1970). Here, Price, at Henderson's directive,simply tracked the earlier language of the letter, imply-ing only that Respondent was increasing the likelihoodthat it would exercise its right to replace her. Thateffort, like the letter, was perfectly lawful. Dow Chemi-cal, supra.I am further convinced that Miller, unable or unwill-ing to draw the distinction between replacement and dis-charge, concluded that she had been terminated. Indeed,I believe she has now convinced herself that Price usedthe word "terminated." Manifestly, however, that is notthe case. Thus, I conclude that Price's version of whathappened is the more credible of the two, and thatMiller was not discharged on either May 18 or 19.However, the matter does not end there. Section 2(3)of the Act states that "any individual whose work hasceased as a consequence of, or in connection with, alabor dispute" is, and remains, an employee subject tothe protection of the Act. Clearly, Miller was an individ-ual whose work had ceased as a consequence of thestrike. She continued to be a Section 2(3) employee atleast until she severed that connection by taking the stepsset forth in Section 2(3) (i.e., obtaining other regular andsubstantially equivalent employment). 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent argues that she took those steps by obtain-ing construction employment in Laughlin with her hus-band-to-be, Danny Miller. The record does not reflectthat, but even if it did, one does not lose Section 2(3)status simply because one finds short-term employmentduring a strike. Thus, Miller continued to be a Section2(3) employee until either she or Respondent took stepsto end that status.According to employee Haretos, she called Miller onJune 25 and told her that the new collective-bargainingcontract had been ratified on June 24, suggesting Millercall the Union. Food and-Beverage Manager Perlowinsaid that employees were to return to work by callingtheir immediate supervisor. According to the testimonyof several witnesses, no employee was assigned to returnuntil May 29, the day after Memorial Day. Respondentconcedes that this method was authorized by the Union.As every employee returned (except for Miller and twoor three employees whose jobs had been eliminated), Ithink it is fair to assume that the Union had uncondition-ally sought reinstatement for all strikers, includingMiller. This seems entirely likely, particularly sinceFriedman's letter had said that employees who had notbeen replaced would be recalled only after they hadsought reinstatement. Indeed, it may even be implied thatno striker had been replaced in view of the reinstatementof the entire work force.Miller, in the erroneous belief that she had been firedon May 18 or 19, did not call for a starting time. Re-spondent, through information provided by Haretos toHenderson, knew Miller was not in town; it also believed(from misinformation provided by Haretos) that Millerintended to report on May 31. Apparently, Hendersonwas not concerned about the first two days. Not untilMay 31 passed did he inform Perlowin of the problem.Concluding that Respondent had no obligation to com-municate with Miller, Perlowin severed the Section 2(3)relationship on June 4 by firing her, an unreturned strik-er.The Board held long ago, in only a slightly differentcontext, that an employer "may not equate strike time tonormal absence for the purpose of depriving employeesof their jobs." National Seal, 141 NLRB 661, 664 (1963),enf. denied on other grounds 336 F.2d 781 (9th Cir.1964). Here, Respondent knew Miller was a striker, butdid not actually know whether Miller had received wordthat the strike had ended; it did know she had been outof town during most of the strike. Its reliance on Haretosfor information was reliance on hearsay that was at leastpartially inaccurate. Thus, aside from Miller's actualknowledge, Respondent did not know if Miller knewwhat to do. Respondent says it believed, yet withoutconfirmation, that Miller was employed in Laughlin. Itdid not know whether Miller believed herself still to beon strike.Despite the fact that Respondent knew her to be anunreturned striker, it fired her. There is not even evi-dence that Respondent had replaced her, or had evenconsidered replacing her, when it took that step. Clearly,it could have replaced her to protect the efficiency of itskitchen. 'NLRB v. Mackay Radio & Telegraph Co., 304U.S. 333 (1938); NLRB v. International Van Lines, 409U.S. 48 (1972). The Board has held in Brooks Research &Mfg., 202 NLRB 634 (1973), that strikers maintain Laid-law5 recall rights for some reasonable length of time,even in excess of the 1-year voting eligibility of replacedstrikers set forth in Section 9(c)(3) of the Act. Moreover,Section 2(3) places no time limit on employee status for astriker. It refers to "regular and equivalent employment"elsewhere as the act that an employee must take beforehe or she loses employee status at the previous employer.Similarly, see NLRB v. Fleetwood Trailer Co., 389 U.S.375 (1967). Whatever -the proper length of time may befor an unreinstated striker to maintain recall rights, clear-ly it is far longer than the 3 or 4 days Respondent al-lowed Miller.The case law also supports the conclusion that Re-spondent violated the Act by firing Miller. In ForsterMfg. Co., 175 NLRB 185, 187 (1969), the striker was illwhen the strike ended. He was discharged when hefailed to report by a deadline set by the company, norwould the company consider his doctor's excuse. In es-sence, the Board held the discharge to be the straightfor-ward, unlawful, discharge of a striker, citing Valley DieCast Corp., 130 NLRB 508, 515 (1961), enfd. 303 F.2d 64(6th Cir. 1962).Stauffer Chemical Co., 242 NLRB 98 (1979), is to thesame effect. There, the employer and the union enteredinto a strike settlement agreement that set a deadline forstrikers to report to work. The employee in question didnot learn the strike had ended until after the deadline.The employer denied reinstatement to her despite thefact that it had not replaced her. In those circumstancesthe Board found a violation of Section 8(a)(3) and (1).The only similar case tending to support Respondent isCumberland Nursing & Convalescent Center, 263 NLRB428 (1982). There the striker knew of the stated deadlinefor reporting but failed to meet it. As a result the Boardwould not fmd the violation. Cumberland, however, isplainly distinguishable. The employee knew of the timelimit for reporting; Miller did not, nor had a deadlineever, been set. Moreover, neither party here had assumedthe responsibility of notifying strikers when to report.Miller's situation was unsettled and Respondent's officialsknew it. It may be true that they had no obligation tonotify her, yet how was she to know if they did not tellher? It may also be asked what purpose was served whenthey fired her?The Board has repeatedly held that the burden of jus-tifying a denial of reinstatement to an economic striker ison the employer. It must show that the striker wouldhave been discharged even in the absence of the protect-ed economic strike. NLRB v. Great Dane Trailers, 388U.S. 26 (1967); Lamb-Weston, Inc., 170 NLRB 1692(1968); Restaurant Assn. of the State of Washington, 190NLRB 133, 139 (1971); Markle Mfg. Co., 239 NLRB1142, 1149 (1979); Mobile Home Estates, 259 NLRB 1384(1982). Here Respondent has demonstrated no businessreason whatsoever for taking the drastic step of discharg-ing Miller, particularly when the lesser step of replace-ment could have been taken. In fact, by firing her with-5 Lauilaw Corp, supra CASTAWAYS HOTEL619out having replaced her, Respondent even deviated fromits own policy as set forth in the Friedman letter. More-over, as it was ignorant of her situation, as a practicalmatter, one of its officials could have telephoned her. Cf.Laidlaw Corp. v. NLRB, 414 F.2d 99, 105 fn. 2 (7th Cir.1969), in which the court found that the employer's as-sumption of burden to seek out economic strikers wasnot a severe burden; presumably employer has addressesand phone numbers. Such a step would have been easyto take; indeed, Henderson earlier had directed Price tomake a similar call when it was in Respondent's interestto do so. Why was it not in its interest to do so here?I fmd, therefore, that Respondent equated Miller'sstrike-related absence to an ordinary absence and im-properly fired her. At the very least she was an unrein-stated striker as of June 4 with a right to recall underLaidlaw. Moreover, that right to recall was immediate asRespondent has made no showing that she had been per-manently replaced as of that date. Alternatively, Re-spondent fired her because, for all it knew, she believedherself still to be on strike, not having learned that thestrike had ended.6 Of course it is axiomatic that an em-ployer may not fire an employee for striking. NLRB v.International Van Lines, supra.THE REMEDYHaving found that Respondent has engaged in certainviolations of Section 8(aX3) and (1) of the Act, I shallrecommend that it be ordered to cease and desist there-6 In fact, Miller knew the strike had ended. She just did not knowwhat to do, believing in good faith that she had been earlier discharged.Miller's beliefs are, however, not relevant. Relevant instead is Respond-ent's reckless treatment of her as a striker, which infringed on her rightto be reinstated.from and to take certain affirmative action designed toeffectuate the policies of the Act. As Respondent prema-turely stripped Miller of her employee status on June 4by discharging rather than replacing her, she is entitledto reinstatement with backpay from that date. NLRB v.International Van Lines, supra. Accordingly, Respondentshall be ordered immediately to reinstate Miller to herformer job, dismissing if necessary any replacement, or ifthat position no longer exists, to a substantially equiva-lent position without prejudice to her seniority or otherrights and privileges, and to make her whole with inter-est for loss of earnings as described by the Board in F.W. Woolworth Co., 90 NLRB 289 (1950) and Florida SteelCorp., 231 NLRB 651 (1977). See generally his PlumbingCo., 138 NLRB 716 (1962). In addition, Respondent shallbe required to remove from its records any reference tothe unlawful discharge and to provide Miller with writ-ten notice of such removal and to inform her that thedischarge will not be used as a basis for further person-nel actions concerning her.CONCLUSIONS OF LAW1.Respondent Castaways Hotel and Casino is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Culinary Workers Union, Local No. 226 is a labororganization within the meaning of Section 2(5) of theAct.3.Respondent violated Section 8(a)(3) and (1) of theAct on June 4 when it discharged its employee, RuthMiller, at a time when she was an unreplaced economicstriker.4.Respondent did not violate the Act as otherwise al-leged in the complaint.[Recommended Order omitted from publication.]